

              EXHIBIT 10.1


FIRST AMENDMENT TO
RESTATED EMPLOYMENT AGREEMENT
BETWEEN UIL HOLDINGS CORPORATION
AND
NATHANIEL D. WOODSON




WHEREAS, UIL Holdings Corporation (“the Company”) and Nathaniel D. Woodson
(“Executive”) desire to amend the restated employment agreement between the
Company and Mr. Woodson dated as of November 8, 2004 (the “Employment
Agreement”), subject to shareholder approval, to provide that the phantom stock
options provided for in said Agreement will be settled only in actual shares of
stock of UIL Holdings Corporation rather than cash in order (i) to avoid
variable accounting and (ii) the possibility that such options will be treated
as deferred compensation subject to Section 409A of the Internal Revenue Code;


NOW THEREFORE, the Employment Agreement is amended as follows:


1. Effective as of January 1, 2005, subject to approval of the shareholders of
UIL Holdings Corporation, the second paragraph of Section 4(b) of the Employment
Agreement is revised to read as follows:


In addition, until the earlier of (A) the first anniversary of the Executive’s
Date of Termination, or (B) February 23, 2008, the Executive shall be entitled
to exercise any or all of the 80,000 phantom stock options that were granted on
February 20, 1998, and which became fully exercisable on February 23, 2003, to
the extent that they are still unexercised, all at an exercise price equal to
the average of the high and low per share sales prices of the common stock of
The United Illuminating Company on the New York Stock Exchange on February 20,
1998. Upon the exercise of said phantom stock options, the Executive shall
receive shares of UIL Holdings Corporation common stock (“UIL stock”) equal to
the difference between the fair market value of such stock on the date of
exercise, and the option exercise price net of any applicable withholding taxes.
Such phantom stock options may be settled only in shares of UIL stock. For
purposes of this paragraph, ‘fair market value’ shall have the meaning accorded
the term under the Phantom Stock Option Agreement entered into between The
United Illuminating Company (“UI”) and the Executive dated as of February 23,
1998 as amended (the “Phantom Option Agreement”). To the extent that UI
discharges this obligation pursuant to the terms of the Phantom Option
Agreement, then UIL Holdings Corporation’s obligation under this paragraph shall
be extinguished.

- 1 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below.






Date:
July 8, 2005



UIL HOLDINGS CORPORATION


Attest: 




/s/ Susan E. Allen
 
By:
/s/ Thelma R. Albright
Susan E. Allen, Vice President
Investor Relations, Corporate Secretary & Treasurer
   
Thelma R. Albright, Chairman Compensation and Executive Development Committee







July 8, 2005
 
/s/ Nathaniel D. Woodson
Date
 
Nathaniel D. Woodson



- 2 -
 